DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7 and 16-20 are pending
Claims 8-11 and 13-15 are withdrawn
Claims 5 and 12 are canceled
Claims 1, 4, 6 and 18-20 have been amended
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Steinmann US 2013/0160800 (US’800).

Regarding claim 1, US’800 teaches a method of cleaning the condenser coil subassembly of an air conditioning apparatus and a bag apparatus for achieving that result (A device for the decontamination of materiel) (abstract). US’800 further teaches the bag apparatus shown in fig. 2 includes a bag for covering the coils (a protective cover adaptable to the shape of the materiel), a hose 25 for delivering compressed air into the interior space of the bag through an inlet/entrance hole  23 (air-blowing module sealed to the entrance of the tunnel). The compressed air vigorously impact the condenser coils in that assembly to loosen and remove debris from the surface of the coils. The removed debris is removed from the bag through another hose 26 attached to an outlet/exit hole 24. Hose 26 is attached to a suitable receptacle 27 for disposal (i.e., into a vacuum bag (filtration module sealed to the exit of the interior of the tunnel formed by the protective cover) contained within a vacuum cleaner (a decontamination module, able to eliminate the contamination of the materiel placed inside the tunnel formed by the protective cover) that is located outside the bag (para. 5-6). One or more of the rear panels of the bag bounding slits 31a through 31c can have their bottom peripheries extended to form an integral skirt to enhance the sealing action of the bag at the border portion between subassemblies 11 and 13 of the air conditioner apparatus a protective cover able to form a sealed decontamination tunnel around said materiel (para. 14). The examiner notes that the claim does not recite any particular structure of the tunnel and therefore any enclosed space having an entrance and an exit reads on a tunnel. Therefore the bag taught by US’800 having two hoses for the entrance and exits of the space sealed by the bag teaches the protective cover having an inner surface forming an interior of the tunnel to house the materiel, wherein air enters and leaves the interior of the decontamination tunnel only through the entrance, the exit and the decontamination module. Therefore, US’800 teaches a device for the decontamination of materiel, comprising: a protective cover adaptable to the shape of the materiel, able to form a sealed decontamination tunnel around said materiel, the protective cover having an inner surface forming an interior of the tunnel to house the materiel; a decontamination module, able to eliminate the contamination of the materiel placed inside the tunnel formed by the protective cover; an air-blowing module sealed to the entrance of the tunnel formed by the protective cover in order to send air into the interior of the tunnel; and a filtration module sealed to the exit of the interior of the tunnel formed by the protective cover to destroy the vapours of contaminated air and/or to retrieve the decontaminant product at the exit of said tunnel, wherein air enters and leaves the interior of the decontamination tunnel only through the entrance, the exit and the decontamination module.

Regarding claim 3, US’800 teaches the device for decontamination of material of claim 1. US’800 further teaches that the decontamination module includes a hose and a vacuum (suction module) connected to the hose outside of the bag to remove airborne debris from the coils, as discussed above. Therefore, US’800 further teaches wherein the decontamination module is a suction module able to be arranged outside the tunnel formed by the protective cover to remove the contaminated particles from the materiel.

Regarding claim 7, US’800 teaches the device for decontamination of material of claim 1. US’800 further teaches one or more of the rear panels of the bag bounding slits 31a through 31c can have their bottom peripheries extended to form an integral skirt to enhance the sealing action of the bag at the border portion between subassemblies 11 and 13 (ground carpet) of the air conditioner apparatus (para. 14). Therefore, US’800 further teaches a ground carpet able to cooperate in a sealed manner with the protective cover to constitute the floor of the tunnel formed by said protective cover.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US’800 as applied to claim 1 above and further in view of Seippel US 2010/0326470 (US’470).

Regarding claims 2, 4 and 16-17, US’800 teaches the device for decontamination of material of claims 1 and 3. 

US’800 does not teach wherein the decontamination module is a decontaminant product injection module able to be arranged under or outside the tunnel formed by the protective cover to send the decontaminant product on the materiel, with regard to claim 2, wherein the air-blowing module is a hot air overpressure module, with regard to claim 4 and wherein the air-blowing module is a hot air overpressure module able to be arranged at the entrance of the tunnel formed by the protective cover to send hot air in said tunnel, with regard to claims 16 and 17.

US’470 teaches method of cleaning and a system and method of determining the effectiveness of a cleaning process for an HVAC system including a heat exchanger having a coil matrix (abstract). US’470 further teaches the previously known coil matrix techniques have utilized caustic chemicals in conjunction with a high pressure power washer. However, the caustic chemicals corrode the coil matrix causing etching and pitting on the coil surface thereby degrading thermal performance. The corrosion of the coil surface often causes the coils to foul at an accelerated rate thereby aggravating the problem. In addition, the previously known power washing techniques merely provide a cosmetic cleaning of the visible surface of the coil matrix as the application of high pressure water at an angle perpendicular to the coil surface cannot effectively clean beyond the outer coils due to the offset positioning of the adjacent rows of coils. The previously known coil matrix cleaning techniques are highly disadvantageous as the majority of the inner coils are not thoroughly cleaned.  According to one aspect of the invention, a pressurized and heated wet steam mixture of the noncorrosive and environmentally friendly cleaning solution and water is directed between each of the plurality of channels so as to penetrate the coil matrix through the plurality of rows between the inlet side and the outlet side (para. 6-10). Therefore, US’470 teaches providing mixture of steam (water and hot air) and a cleaning solution (decontaminant product) to more effectively penetrate the coil matrix in a noncorrosive and environmentally friendly manor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’800 to include wherein the decontamination module is a decontaminant product injection module able to be arranged under or outside the tunnel formed by the protective cover to send the decontaminant product on the materiel, with regard to claim 2, wherein the air-blowing module is a hot air overpressure module, with regard to claim 4 and wherein the air-blowing module is a hot air overpressure module able to be arranged at the entrance of the tunnel formed by the protective cover to send hot air in said tunnel, with regard to claims 16 and 17 because US’470 teaches it can more effectively penetrate the coil matrix in a noncorrosive and environmentally friendly manor.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US’800 as applied to claim 1 and 3 above and further in view of Agorichas US 2013/0263403 (US’403).

Regarding claims 6 and 19, US’800 teaches the device for decontamination of material of claims 1 and 3. 

US’800 does not teach a rigid frame having sides and a top to support the protective cover, with regard to claims 6 and 19.

US’403 teaches systems and methods are described herein for cleaning objects, such as refrigeration coils and the like, by placing a first end of a bag over one side of the coils, and placing a second end of the bag over a suction hose of a vacuum (abstract). US’403 further teaches a first end 14 of the bag 12 is sized to fit over a predetermined range of sizes of refrigeration coil units (not shown). In the first embodiment, the first end 14 is formed in a square shape with each side measuring approximately 20 inches. Other embodiments utilize other shapes and/or dimensions as appropriate for the item to be cleaned. In some embodiments, a stiffener (rigid frame) is provided by sewing (or otherwise attaching) a stiff or somewhat stiff liner 20 to each of the panels 18. Liner 20 may be made from 20 gauge vinyl, to name just one non-limiting example. In some embodiments, the liners 20 are interior to the bag 12, and in other embodiments the liners 20 are exterior to the bag 12. The liner 20 helps maintain the shape of the funnel and keeps the bag 12 from collapsing in on itself under the vacuum pressure and allows the dirt, debris, water and/or coil cleaning solutions to slide smoothly though the bag and into the vacuum (para. 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’800 to include a rigid frame having sides and a top to support the protective cover, with regard to claims 6 and 19 because US’403 teaches it can help maintain the shape of the enclose and keeps the bag from collapsing in on itself under the vacuum pressure and allows the dirt, debris, water and/or coil cleaning solutions to slide smoothly though the bag and into the vacuum.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US’800 in view of US’470 as applied to claim 2 and 4 above and further in view of Agorichas US 2013/0263403 (US’403).

Regarding claims 18 and 20, the modified device of US’800 teaches the device for decontamination of material of claims 2 and 4. 

The modified device of US’800 does not teach a rigid frame having sides and a top to support the protective cover, with regard to claims 18 and 20.

US’403 teaches ystems and methods are described herein for cleaning objects, such as refrigeration coils and the like, by placing a first end of a bag over one side of the coils, and placing a second end of the bag over a suction hose of a vacuum (abstract). US’403 further teaches a first end 14 of the bag 12 is sized to fit over a predetermined range of sizes of refrigeration coil units (not shown). In the first embodiment, the first end 14 is formed in a square shape with each side measuring approximately 20 inches. Other embodiments utilize other shapes and/or dimensions as appropriate for the item to be cleaned. In some embodiments, a stiffener (rigid frame) is provided by sewing (or otherwise attaching) a stiff or somewhat stiff liner 20 to each of the panels 18. Liner 20 may be made from 20 gauge vinyl, to name just one non-limiting example. In some embodiments, the liners 20 are interior to the bag 12, and in other embodiments the liners 20 are exterior to the bag 12. The liner 20 helps maintain the shape of the funnel and keeps the bag 12 from collapsing in on itself under the vacuum pressure and allows the dirt, debris, water and/or coil cleaning solutions to slide smoothly though the bag and into the vacuum (para. 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’800 to include a rigid frame having sides and a top to support the protective cover, with regard to claims 18 and 20 because US’403 teaches it can help maintain the shape of the enclose and keeps the bag from collapsing in on itself under the vacuum pressure and allows the dirt, debris, water and/or coil cleaning solutions to slide smoothly though the bag and into the vacuum.

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding the entrance and exit of the decontamination module has changed the scope of claim 1, and as a result, the 102 rejection of claim 1 as stated in the non-final office action mailed 9-13-22 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 102 as anticipated by US’800.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713